DETAILED ACTION
This action is responsive to reconsideration filed on December 23rd, 2021. 
Claims 9~29 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments (Pg. 2) that, Glenn fail to disclose or suggest the features of “automatically determine…,” “automatically select…,” and “assign…” These feature, to the extent disclosed in Glenn, resides in the streaming audio, i.e. PMSA, not any server. Examiner respectfully disagrees because Glenn taught accessing a cloud-based database including account information associated with the audio playback device 10 including a set of user-defined audio channel presets and to assign the user-defined audio channel presets to the plurality of preset indicators 18 [¶45]. Glenn also taught the streaming audio player may store a record associating the audio content listened to by the user in an online account associated with the streaming audio player or user. The streaming audio player may then assign an intelligent preset of the streaming audio player to a channel providing audio content similar to that which the user selected in the past when the user is in the presence of or operating the streaming audio player [¶49]. Glenn further taught a streaming audio player (or associated computer system, for example, that hosts a cloud-based account associated with the user or streaming audio player) may be distributed among one or more computer systems configured to provide a service (e.g., 
In response to Applicant’s arguments (Pg. 3) that, Applicant further disagrees with the Examiner’s assertion that Lundell discloses the feature, “store an identifier associated with a user media streaming account and an identifier associated with a personal media streaming appliance in a table to link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use.” Examiner respectfully disagrees because Lundell taught a server receives information associated with a purchase and a UE device identifier when a UE device is purchased. The server may access a database to identify a user account associated with the purchase information. The identified user account may be associated with the UE device based on the UE device identifier by the server. A determination may then be made that the UE device is to be auto-configured, and, in response to the determination, the server may transmit information associated with the user account to the UE device [¶114]. Also, Lundell taught when a user account associated with a user is identified, the server may access a database to determine which content consumption material should be provided to the purchased UE device [¶85]. Clearly, therefore the UE device and the user account are associated (linked) in a database (table) as taught by Lundell.
As such, the rejection is sustained below:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9~29 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn Gomes-Casseres et al. hereinafter Glenn (U.S 2018/0173489) in view of Lundell (U.S 2014/0258481). 
Regarding Claim 9,
Glenn taught a system for providing personalized media content to a personal media streaming appliance, the system comprising: 
a media delivery system comprising: a media content server [¶36] comprising: a processing device, a memory device, and 
a media server application configured to provide a media streaming service [¶35]; and 
a personal media streaming appliance server [¶38] comprising: 
a processing device, a memory device, and 
a personal media streaming appliance configuration engine configured to:
automatically determine personalized content to provide to the personal media streaming appliance upon first use [¶57, the streaming audio player may have intelligent presets that are automatically modified responsive to the user entering the driver's seat of the vehicle];
automatically select one or more media contexts, wherein the personalized content matches one or more media contexts [¶45, assigning stations, channels, or playlists to the preset indicators 18 of the streaming audio player; ¶52, responsive to detecting a particular user in the presence of the streaming audio 
assign the one or more media contexts to a plurality of preset settings of the personal media streaming appliance before the PMSA’s first use [¶52; ¶53; ¶45; ¶36, each preset indicator 18 can provide for single press access to its assigned entity such as an Internet radio station provided by an Internet music service].
Glenn did not specifically teach store an identifier associated with a user media streaming account and an identifier associated with a personal media streaming appliance in a table to link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use. 
Lundell taught store an identifier associated with a user media streaming account and an identifier associated with a personal media streaming appliance in a table to link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use [Fig. 5A; ¶75, if a user account exist, the server may identify the user account to enable the user to access content auto-configured on the newly purchased UE device; ¶82, determining if user account exists for the purchased UE device 504a; ¶83, when user account exists associated with the purchased UE information exists, an account identifier is sent to the server; FIG. 5B, server 510a may cause the purchased UE device to become auto-configured by transmitting information associated with the user account to UE device; ¶114; ¶85].
Lundell’s teaching of store an identifier associated with a user media streaming account and an identifier associated with a personal media streaming appliance in a table to link a user media streaming account to a personal media streaming appliance without user input that is received upon or after the PMSA’s first use with the teachings of Glenn, because the combination would allow for auto-configuration of a newly purchased user device with content consumption material that has been previously processed by other UE devices to enable the user to consume content identified by the user account [Lundell: ¶3].
Regarding Claim 10,
Glenn taught wherein the media server application comprises user accounts data and taste profiles data for each of a plurality of users and the personal media streaming appliance configuration engine utilizes the taste profiles data for determining personalized content [¶38, ¶52, ¶53].  
Regarding Claim 11,
Glenn taught wherein the personal media streaming appliance configuration engine comprises an appliance3S/N Not Yet Assigned04777.0115USC1 provisioning engine configured to assign media contexts to each of a plurality of preset buttons of the personal media streaming appliance, and a PMSA preset data store configured to store information regarding the assigned media contexts for each preset setting of the personal media streaming appliance [¶45; ¶52].  
Regarding Claim 12,
Glenn taught wherein the personal media streaming appliance configuration engine receives an appliance identifier from a user computing device [¶53].  
Regarding Claim 13,
.  
Regarding Claim 14,
Glenn taught wherein the personal media streaming appliance system comprises at least 3 preset buttons and the appliance provisioning engine assigns a unique context to each of the preset buttons [¶34; Fig. 1B, preset indicators 18 (numbered 1-6)], wherein each unique context is one of an album, an artist, a genre, a podcast, a radio station, an audiobook, and a playlist [¶35].
Regarding Claim 15,
Glenn taught wherein the personal media streaming appliance system is configured to output media content personalized for a particular user account upon first use without receiving input from physical controls [¶57, presets automatically adjusted based on user entering the driver’s seat of the vehicle93].
Regarding Claims 16~29, the claims are similar in scope to claim(s) 9~15 and therefore, rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457